DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura et al (JP 4309465).
In regard to claim 1, Kamimura et al discloses:
The present invention relates to a free radical scavenging hydrogen solution producing apparatus, and more specifically, hydrogen gas is dissolved in water or an aqueous solution of beverages, foods, pharmaceuticals, cosmetics, etc. and treated with a rotating magnetic field (see [0001] on page 1 of the machine translation).
Kamimura et al further discloses:
Hereinafter, the apparatus for producing a free radical scavenging hydrogen solution of the present invention will be described with reference to the drawings.

The hydrogen solution production device 102 according to this embodiment is composed of a pump device 1, a hydrogen supply device 2, and a vortex ejector device 3, and optionally includes a bubble miniaturization device 4.
The pump device 1 supplies water or an aqueous solution to the vortex ejector device 3.
The hydrogen supply device 2 supplies hydrogen to the vortex ejector device 3.
The vortex ejector device 3 mixes water or an aqueous solution with hydrogen gas to generate a suspension of a hydrogen solution and hydrogen bubbles.
The hydrogen solution and the suspension of hydrogen bubbles produced by the vortex ejector device 3 can be used as they are in the next step, but it is more preferable to further crush the hydrogen bubbles to produce a hydrogen solution.
When the hydrogen bubbles are not crushed by the bubble miniaturizing device 4, the hydrogen bubbles become huge bubbles and dissipate to the outside of the system.
The free radical scavenging device 5 connected to the vortex ejector device 3 or the bubble miniaturization device 4 magnetically treats the hydrogen solution with a rotating magnetic field to impart free radical scavenging properties to the free radical scavenging hydrogen solution. Give 101 (page 6 of the machine translation).
When the suspension of the liquid and the bubbles is given a rotational moment and passes through the bubble miniaturization apparatus main body 18 at high speed, the bubbles are cavitation caused by the stainless steel fiber 21 and are crushed to become fine bubbles (page 7 of the machine translation).

In regard to the alcoholic beverage, Kamimura et al discloses
Further, in the present invention, it is preferable that the water or the aqueous solution is any one of a beverage and an alcoholic beverage (page 3 of the machine translation).

Therefore, Kamimura et al discloses a method for producing alcoholic beverage with an antioxidative function, comprising:

supplying hydrogen gas to the resonance ejector to generate a mixed solution of the hydrogen gas and alcoholic beverage;
foaming the mixed solution by resonance-foaming; 
and generating ultrafine bubbles of the hydrogen gas in the alcoholic beverage by cavitation.
In regard to the recitation of vacuum cavitation, it appears that Kamimura et al discloses vacuum cavitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Kamimura et al (JP 4309465).
In regard to claim 1, Kamimura et al discloses:
The present invention relates to a free radical scavenging hydrogen solution producing apparatus, and more specifically, hydrogen gas is dissolved in water or an aqueous solution of beverages, foods, pharmaceuticals, cosmetics, etc. and treated with a rotating magnetic field (see [0001] on page 1 of the machine translation).
Kamimura et al further discloses:
Hereinafter, the apparatus for producing a free radical scavenging hydrogen solution of the present invention will be described with reference to the drawings.
FIG. 1 is an overall configuration diagram of a free radical scavenging hydrogen solution production apparatus based on an embodiment of the present invention. 
The hydrogen solution production device 102 according to this embodiment is composed of a pump device 1, a hydrogen supply device 2, and a vortex ejector device 3, and optionally includes a bubble miniaturization device 4.
The pump device 1 supplies water or an aqueous solution to the vortex ejector device 3.
The hydrogen supply device 2 supplies hydrogen to the vortex ejector device 3.

The hydrogen solution and the suspension of hydrogen bubbles produced by the vortex ejector device 3 can be used as they are in the next step, but it is more preferable to further crush the hydrogen bubbles to produce a hydrogen solution.
When the hydrogen bubbles are not crushed by the bubble miniaturizing device 4, the hydrogen bubbles become huge bubbles and dissipate to the outside of the system.
The free radical scavenging device 5 connected to the vortex ejector device 3 or the bubble miniaturization device 4 magnetically treats the hydrogen solution with a rotating magnetic field to impart free radical scavenging properties to the free radical scavenging hydrogen solution. Give 101 (page 6 of the machine translation).
When the suspension of the liquid and the bubbles is given a rotational moment and passes through the bubble miniaturization apparatus main body 18 at high speed, the bubbles are cavitation caused by the stainless steel fiber 21 and are crushed to become fine bubbles (page 7 of the machine translation).

In regard to the alcoholic beverage, Kamimura et al discloses
Further, in the present invention, it is preferable that the water or the aqueous solution is any one of a beverage and an alcoholic beverage (page 3 of the machine translation).

Therefore, Kamimura et al discloses a method for producing alcoholic beverage with an antioxidative function, comprising:
feeding alcoholic beverage to a resonance ejector;
supplying hydrogen gas to the resonance ejector to generate a mixed solution of the hydrogen gas and alcoholic beverage;
foaming the mixed solution by resonance-foaming; 
and generating ultrafine bubbles of the hydrogen gas in the alcoholic beverage by cavitation.

In regard to claim 2, Kamimura et al discloses “[i]t is desirable that the diameter of the bubbles generated by pulverization is several hundred nanometers or less (page 5 of the machine translation).
In regard to claim 3, Kamimura et al is silent as to the time necessary for generating ultrafine bubbles. However, one of ordinary skill in the art would have been motivated to perform generating ultrafine bubbles for as long as necessary to obtain desired dimensions of hydrogen bubbles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-27270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VERA STULII/            Primary Examiner, Art Unit 1791